Oliver, Chief Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated as follows concerning the merchandise referred to below:
1) The merchandise covered by these appeals consists of sheathing felt imported from England, which is such or similar to the sheathing felt involved in US v. Morse et al., decided in ARD 38 and ARD 45, and therein held to be subject to appraisement upon the basis of export value. The record in said case is hereby incorporated herein.
2) Sheathing felt such as or similar to the sheathing felt covered by these appeals was freely offered for sale for exportation to the United States in usual wholesale quantities and in the ordinary course of trade at the prices stated during the respective periods, viz:
*561Period of exportation Per crate of 10 rolls of sheathing felt 25 yrds. long by 32" wide
September 7, 1942, to April 1, 1945_ £6-10-6
April 2, 1945, to June 2, 1946_ £7-3-6
June 3, 1946, to March 10, 1947_ £7-3-6
March 11, 1947, to October 19, 1947_____ £7-16-9
October 20, 1947, to February 8,- 1948_ £8-4-0
February 9, 1948, to November 12, 1950_ £8-15-0
November 13, 1950, to January 31, 1951_ £9-3-9
February 1, 1951, to April 1, 1951_ £10-17-9
April 2, 1951, to January 20, 1952- £11-8-6
January 21, 1952, to August 31, 1952_ £12-11-6
September 1, 1952, to January 25, 1953_ £12-6-0
January 26, 1953, to date_ £11-15-0
All less nondutiable charges as invoiced
There was no higher foreign value during the respective periods, and upon this stipulation the appeals enumerated in attached schedule may be deemed submitted, they being limited to sheathing felt.
On tbe agreed facts I find tbe export value, as that value is defined in section 402 (d) of tbe Tariff Act of 1930, to be tbe proper basis for tbe determination of tbe value of tbe sheathing felt here involved, and that such values, for tbe sheathing felt exported during tbe respective periods, were as follows:
Period of exportation Sterling per crate of 10 rolls of sheathing felt, 25 yards long by 32 inches wide
September 7, 1942, to April 1, 1945_ £6-10-6
April 2, 1945, to June 2, 1946_ £7-3-6
June 3, 1946, to March 10, 1947___ £7-3-6
March 11, 1947, to October 19, 1947___ £7-16-9
October 20, 1947, to February 8, 1948_ . £8-4r-0
February 9, 1948, to November 12, 1950_ £8-15-0
November 13, 1950, to January 31, 1951_ £9-3-9
February 1, 1951, to April 1, 1951_ £10-17-9
April 2, 1951, to January 20, 1952_ £11-8-6
January 21, 1952, to August 31, 1952_ £12-11-6
September 1, 1952, to January 25, 1953_ £12-6-0
January 26, 1953, to date_ £11-15-0
All less nondutiable charges as invoiced
Insofar as tbe appeals relate to all other merchandise, they are hereby dismissed.
Judgment will be rendered accordingly.